AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                         SHAYNEL K.,
                                                                                                              Nov 21, 2019
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 4:18-CV-5197-EFS
                                                                      )
                  ANDREW M. SAUL,                                     )
               Commissioner of Social Security

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED. Plaintiff’s Motion for Summary Judgment, ECF
’
              No. 11, is GRANTED. Judgment is entered in favor of the Plaintiff, REVERSING and REMANDING the matter to the
              Commissioner of Social Security for further proceedings consistent with this recommendation pursuant to sentence four
              of 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   Edward F. Shea                            on motions for
      summary judgment.


Date: November 21, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
